DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The followings claims are objected to because of the following informalities:  
Claim 6, line 2: It is unclear which “contact element” is claimed, for the purpose of examination, the limitations will be interpreted as - -one of the contact elements- -;
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation "electrical connection of two components", and the claim also recites "in particular of a power electronic switch to an electric motor of a charging device" which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Further the above limitations are in the preamble and not given patentable weight. For the purposes of examination, the claim will be interpreted as “electrical connection of two components”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 5-6, 8-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McCoy (US 2006/0079108).
Regarding claim 1: McCoy teaches an assembly 10 for the electrical connection of two components (Fig. 1), 16 has a first contact element 14, made from a conductive material (Para. 0027) and formed along a longitudinal axis (e.g. along the length of the contact element; see Fig. 5) and designed with an outer surface (at 14; Fig. 5) at least partially surrounding the longitudinal axis (see Fig. 5), and a second component 20 has a second contact element 18 made from a conductive material (Para. 0027) and is designed with a cavity 36 formed along the longitudinal axis (Fig. 5), whose inner surface corresponds to the outer surface of the first contact element 14 (see Fig. 5), wherein either the inner surface of the second contact element or the outer surface of the first contact element 14 is provided with a profile which has a plurality of projecting elements (at 32; Fig. 5), wherein the inner surface and the outer surface are selected with respect to their lateral dimensions such that the projecting elements of the profile penetrate in an area close to the surface during insertion of the first contact element 14 into the second contact element 18 (see Figs. 4-5).  
Regarding claim 2: McCoy teaches all the limitations of claim 1 and further teaches wherein the profile (at 14; Fig. 5) is arranged on the outer surface of the first contact element 14 (see Figs. 4-5).  
Regarding claim 5: McCoy teaches all the limitations of claim 1 and further teaches wherein the first contact element 14 and the second contact element 18 are formed along the longitudinal axis (see Fig. 5) with a symmetrical cross section, in particular are formed with a cylindrical or rectangular cross section (see Fig. 5).  
Regarding claim 6: McCoy teaches all the limitations of claim 1 and further teaches wherein the area close to the surface is an oxide layer on the surface of one of the contact elements (Para. 0006).  
Regarding claim 8: McCoy teaches all the limitations of claim 1 and further teaches wherein the first contact element 14 is arranged in an insulator (e.g. the housing is an insulator in order to not short contact element 14) in the first component 16.  
Regarding claim 9: McCoy teaches all the limitations of claim 1 and further teaches wherein multiple first contact elements 14 are provided in the first component 16 (see Fig. 1).  
Regarding claim 10: McCoy teaches all the limitations of claim 1 and further teaches wherein the second contact element 18 is arranged in an insulator (e.g. the housing is an insulator in order to not short contact element 18) in the second component 20.  
Regarding claim 11: McCoy teaches all the limitations of claim 1 and further teaches wherein multiple second contact elements 18 are provided in the second component 20 (see Fig. 1).  







Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over McCoy (US 2006/0079108), in view of Berghofer (US 2006/0272843).
Regarding claim 3: McCoy teaches all the limitations of claim 2.
	McCoy does not explicitly teach wherein the projecting elements of the profile are designed as a regular toothing. 
	 Berghofer teaches projecting elements 5 of a profile are designed as a regular toothing (see Fig. 1a).
Therefore it would have been obvious to one of ordinary skill in the art to be able to modify the invention with the projecting elements of the profile are designed as a regular toothing as taught by Berghofer into the electrical connector of McCoy in order to achieve the advantage of providing multiple contact surfaces along the circumference.
Regarding claim 4: McCoy, in view of Berghofer, teaches all the limitations of claim 3.
McCoy does not explicitly teach wherein the toothing is generated by means of a cold-rolling process.
Berghofer teaches wherein the toothing (at 5; Fig. 1A) is generated by means of a cold-rolling process (e.g. the current claim set is directed towards a product claim, further rolling is a common process of forming metal; Para. 0049).  
Therefore it would have been obvious to one of ordinary skill in the art to be able to modify the invention with the toothing generated by means of a cold-rolling process as taught by Berghofer into the electrical connector of McCoy in order to achieve the advantage of quicker manufacturing.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over McCoy (US 2006/0079108), in view of Crane (US 4,932,902).
Regarding claim 7: McCoy teaches all the limitations of claim 1.
	McCoy does not explicitly teach wherein a guide pin is additionally provided on a tip of the first contact element or of the second contact element in order to facilitate the insertion of the contact elements, in that the guide pin engages in a corresponding guide opening on the other contact element.  
	Crane teaches a guide pin (at 54; Fig. 4) is additionally provided on a tip of a first contact element 16 in order to facilitate the insertion of the contact elements (Col. 7), in that the guide pin engages in a corresponding guide opening on another contact element (see Figs. 7A-7C).  
Therefore it would have been obvious to one of ordinary skill in the art to be able to modify the invention with a guide pin additionally provided on a tip of the first contact element or of the second contact element in order to facilitate the insertion of the contact elements, in that the guide pin engages in a corresponding guide opening on the other contact element as taught by Crane into the electrical connector of McCoy in order to achieve the advantage of aiding in mating/insertion into mating connector and preventing damage.




Allowable Subject Matter
Claims 12-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see PTO-892 for pertinent prior art, specifically on male/female mating terminals having complex shapes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSCAR C JIMENEZ whose telephone number is (571)270-0272. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OSCAR C JIMENEZ/Examiner, Art Unit 2833